NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 11a0028n.06

                                           No. 09-2224                                    FILED
                                                                                      Jan 12, 2011
                           UNITED STATES COURT OF APPEALS                        LEONARD GREEN, Clerk
                                FOR THE SIXTH CIRCUIT


CINDY LYNN REVERE,                                        )
                                                          )
       Plaintiff-Appellant,                               )
                                                          )
v.                                                        )    ON APPEAL FROM THE UNITED
                                                          )    STATES DISTRICT COURT FOR
WILMINGTON FINANCE, a division of AIG, Federal            )    THE EASTERN DISTRICT OF
Savings Bank; DEVON TITLE AGENCY;                         )    MICHIGAN
COUNTRY WIDE HOME LOANS; BANK OF NEW                      )
YORK, as Trustee; MORTGAGE ELECTRONIC                     )
REGISTRATION SYSTEMS

       Defendant-Appellees.



       Before: NORRIS, COLE, and KETHLEDGE, Circuit Judges.


       KETHLEDGE, Circuit Judge. Cindy Lynn Revere lost ownership and possession of her

home through non-judicial foreclosure and subsequent eviction proceedings in state court. She

thereafter filed a pro se complaint in federal court, seeking to invalidate the foreclosure, the deeds

transferring ownership to the property, and the state-court eviction judgment. The defendants moved

to dismiss Revere’s complaint on jurisdictional grounds and for failure to state a claim.

       The district court granted the motion for three reasons: first, the court lacked subject-matter

jurisdiction over the case; second, the Rooker-Feldman doctrine precluded adjudication of Revere’s

claims in federal court; and third, her claims were barred by res judicata. The district court then

dismissed Revere’s claims with prejudice. She brought this appeal.
No. 09-2224
Revere v. Wilmington Finance

       The jurisdictional issue is dispositive. We agree with the district court that it lacked diversity

jurisdiction over the case because a non-diverse party (Devon Title) is a party to it. And we agree

that the court lacked federal-question jurisdiction because Revere’s complaint does not contain a

federal claim against any defendant. See Am. Fed’n of Television and Radio Artists, AFL-CIO v.

WJBK-TV, 164 F.3d 1004, 1007 (6th Cir. 1999) (“Merely referring to a federal statute . . . does not

establish federal jurisdiction” (citation and quotation marks omitted)).

       But Revere is correct to say that the district court erred by dismissing her claims with

prejudice. Dismissal for lack of subject-matter jurisdiction should normally be without prejudice,

since by definition the court lacks power to reach the merits of the case. See Ernst v. Rising, 427

F.3d 351, 366 (6th Cir. 2005). It is true that, in rare cases where a district court lacks jurisdiction,

the court may dismiss a claim with prejudice “as a sanction for misconduct.” Id. But there was no

finding of misconduct here.

       The dismissal of Revere’s claims should be without prejudice. We modify the district court’s

judgment accordingly, and as modified, we affirm it.




                                                  -2-